       Case 5:20-cv-06584-SVK Document 1 Filed 09/21/20 Page 1 of 9




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                              Case No.
11               Plaintiff,
12                                                 Complaint For Damages And
         v.                                        Injunctive Relief For Violations
13                                                 Of: Americans With Disabilities
       Straight Arrow Properties, LLC,             Act; Unruh Civil Rights Act
14     California Limited Liability
       Company;
15     Little Orchard Business Park
       Owners Association, a California
16     Nonprofit Corporation; and Does 1-
       10,
17               Defendants.
18
19         Plaintiff Scott Johnson complains of Straight Arrow Properties, LLC,
20   California Limited Liability Company; Little Orchard Business Park Owners
21   Association,     a   California   Nonprofit   Corporation;   and    Does    1-10
22   (“Defendants”), and alleges as follows:
23
24
25     PARTIES:

26     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

27   level C-5 quadriplegic. He cannot walk and also has significant manual

28   dexterity impairments. He uses a wheelchair for mobility and has a specially


                                             1

     Complaint
       Case 5:20-cv-06584-SVK Document 1 Filed 09/21/20 Page 2 of 9




 1   equipped van.
 2     2. Defendants Straight Arrow Properties, LLC and Little Orchard Business
 3   Park Owners Association owned the real property located at or about 1845
 4   Little Orchard St, San Jose, California, between January 2020 and July 2020.
 5     3. Defendants Straight Arrow Properties, LLC and Little Orchard Business
 6   Park Owners Association own the real property located at or about 1845 Little
 7   Orchard St, San Jose, California, currently.
 8     4. Plaintiff does not know the true names of Defendants, their business
 9   capacities, their ownership connection to the property and business, or their
10   relative responsibilities in causing the access violations herein complained of,
11   and alleges a joint venture and common enterprise by all such Defendants.
12   Plaintiff is informed and believes that each of the Defendants herein,
13   including Does 1 through 10, inclusive, is responsible in some capacity for the
14   events herein alleged, or is a necessary party for obtaining appropriate relief.
15   Plaintiff will seek leave to amend when the true names, capacities,
16   connections, and responsibilities of the Defendants and Does 1 through 10,
17   inclusive, are ascertained.
18
19     JURISDICTION & VENUE:
20     5. The Court has subject matter jurisdiction over the action pursuant to 28
21   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
22   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
23     6. Pursuant to supplemental jurisdiction, an attendant and related cause
24   of action, arising from the same nucleus of operative facts and arising out of
25   the same transactions, is also brought under California’s Unruh Civil Rights
26   Act, which act expressly incorporates the Americans with Disabilities Act.
27     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
28   founded on the fact that the real property which is the subject of this action is


                                            2

     Complaint
       Case 5:20-cv-06584-SVK Document 1 Filed 09/21/20 Page 3 of 9




 1   located in this district and that Plaintiff's cause of action arose in this district.
 2
 3
 4     FACTUAL ALLEGATIONS:
 5     8. Plaintiff went to the property to visit Little Orchard Business Park in
 6   January 2020, March 2020 and July 2020 with the intention to avail himself
 7   of its goods or services motivated in part to determine if the defendants
 8   comply with the disability access laws.
 9     9. Little Orchard Business Park is a facility open to the public, a place of
10   public accommodation, and a business establishment.
11     10. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
12   to provide wheelchair accessible parking in conformance with the ADA
13   Standards as it relates to wheelchair users like the plaintiff.
14     11. Little Orchard Business Park provides parking to its customers but fails
15   to provide wheelchair accessible parking.
16     12. A couple of problems that plaintiff encountered is that there were no
17   van-accessible parking spaces serving some of the buildings that plaintiff
18   wanted to visit and there were slopes that exceeded 2.1% in the parking spaces
19   marked and reserved for persons with disabilities.
20     13. Meanwhile, even though there was a parking space marked and
21   reserved for persons with disabilities who drive vans in Little Orchard Business
22   Park that parking space did not serve all of the businesses.
23     14. Indeed, if plaintiff wanted to use the van parking space marked and
24   reserved for persons with disabilities in Little Orchard Business Park, plaintiff
25   would have to travel behind parked cars as well as travel with cars in the
26   vehicular drive paths to make it to the other businesses.
27     15. Plaintiff believes that there are other features of the parking that likely
28   fail to comply with the ADA Standards and seeks to have fully compliant


                                               3

     Complaint
       Case 5:20-cv-06584-SVK Document 1 Filed 09/21/20 Page 4 of 9




 1   parking available for wheelchair users.
 2     16. On information and belief the defendants currently fail to provide
 3   wheelchair accessible parking.
 4     17. Additionally, on the dates of the plaintiff’s visits, the defendants failed
 5   to provide wheelchair accessible sales counters and door hardware at
 6   California’s Finest Detail Supply in conformance with the ADA Standards as it
 7   relates to wheelchair users like the plaintiff.
 8     18. California’s Finest Detail Supply provides door hardware and sales
 9   counters to its customers but fails to provide wheelchair accessible facilities.
10     19. A couple of problems that plaintiff encountered is that the door
11   hardware requires tight grasping or twisting of the hands while the sales
12   counter was too high.
13     20. Plaintiff believes that there are other features of the sales counter and
14   door hardware that likely fail to comply with the ADA Standards and seeks to
15   have fully compliant facilities available for wheelchair users.
16     21. On information and belief the defendants currently fail to provide
17   wheelchair sales counters and door hardware at California’s Finest Detail
18   Supply.
19     22. These barriers relate to and impact the plaintiff’s disability. Plaintiff
20   personally encountered these barriers.
21     23. As a wheelchair user, the plaintiff benefits from and is entitled to use
22   wheelchair accessible facilities. By failing to provide accessible facilities, the
23   defendants denied the plaintiff full and equal access.
24     24. The failure to provide accessible facilities created difficulty and
25   discomfort for the Plaintiff.
26     25. The defendants have failed to maintain in working and useable
27   conditions those features required to provide ready access to persons with
28   disabilities.


                                              4

     Complaint
       Case 5:20-cv-06584-SVK Document 1 Filed 09/21/20 Page 5 of 9




 1     26. The barriers identified above are easily removed without much
 2   difficulty or expense. They are the types of barriers identified by the
 3   Department of Justice as presumably readily achievable to remove and, in fact,
 4   these barriers are readily achievable to remove. Moreover, there are numerous
 5   alternative accommodations that could be made to provide a greater level of
 6   access if complete removal were not achievable.
 7     27. Plaintiff will return to Little Orchard Business Park to avail himself of its
 8   goods or services and to determine compliance with the disability access laws
 9   once it is represented to him that Little Orchard Business Park and its facilities
10   are accessible. Plaintiff is currently deterred from doing so because of his
11   knowledge of the existing barriers and his uncertainty about the existence of
12   yet other barriers on the site. If the barriers are not removed, the plaintiff will
13   face unlawful and discriminatory barriers again.
14     28. Given the obvious and blatant nature of the barriers and violations
15   alleged herein, the plaintiff alleges, on information and belief, that there are
16   other violations and barriers on the site that relate to his disability. Plaintiff will
17   amend the complaint, to provide proper notice regarding the scope of this
18   lawsuit, once he conducts a site inspection. However, please be on notice that
19   the plaintiff seeks to have all barriers related to his disability remedied. See
20   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
21   encounters one barrier at a site, he can sue to have all barriers that relate to his
22   disability removed regardless of whether he personally encountered them).
23
24   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
25   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
26   Defendants.) (42 U.S.C. section 12101, et seq.)
27     29. Plaintiff re-pleads and incorporates by reference, as if fully set forth
28   again herein, the allegations contained in all prior paragraphs of this


                                               5

     Complaint
       Case 5:20-cv-06584-SVK Document 1 Filed 09/21/20 Page 6 of 9




 1   complaint.
 2     30. Under the ADA, it is an act of discrimination to fail to ensure that the
 3   privileges, advantages, accommodations, facilities, goods and services of any
 4   place of public accommodation is offered on a full and equal basis by anyone
 5   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 6   § 12182(a). Discrimination is defined, inter alia, as follows:
 7            a. A failure to make reasonable modifications in policies, practices,
 8                or procedures, when such modifications are necessary to afford
 9                goods,    services,    facilities,   privileges,    advantages,   or
10                accommodations to individuals with disabilities, unless the
11                accommodation would work a fundamental alteration of those
12                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
13            b. A failure to remove architectural barriers where such removal is
14                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
15                defined by reference to the ADA Standards.
16            c. A failure to make alterations in such a manner that, to the
17                maximum extent feasible, the altered portions of the facility are
18                readily accessible to and usable by individuals with disabilities,
19                including individuals who use wheelchairs or to ensure that, to the
20                maximum extent feasible, the path of travel to the altered area and
21                the bathrooms, telephones, and drinking fountains serving the
22                altered area, are readily accessible to and usable by individuals
23                with disabilities. 42 U.S.C. § 12183(a)(2).
24     31. When a business provides parking for its customers, it must provide
25   accessible parking.
26     32. Here, accessible parking has not been provided in conformance with the
27   ADA Standards.
28     33. When a business provides sales counters for its customers, it must


                                             6

     Complaint
       Case 5:20-cv-06584-SVK Document 1 Filed 09/21/20 Page 7 of 9




 1   provide accessible sales counters.
 2     34. Here, accessible sales counters have not been provided in conformance
 3   with the ADA Standards.
 4     35. When a business provides door hardware for its customers, it must
 5   provide accessible door hardware.
 6     36. Here, accessible door hardware has not been provided in conformance
 7   with the ADA Standards.
 8     37. The Safe Harbor provisions of the 2010 Standards are not applicable
 9   here because the conditions challenged in this lawsuit do not comply with the
10   1991 Standards.
11     38. A public accommodation must maintain in operable working condition
12   those features of its facilities and equipment that are required to be readily
13   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
14     39. Here, the failure to ensure that the accessible facilities were available
15   and ready to be used by the plaintiff is a violation of the law.
16
17   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
18   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
19   Code § 51-53.)
20     40. Plaintiff repleads and incorporates by reference, as if fully set forth
21   again herein, the allegations contained in all prior paragraphs of this
22   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
23   that persons with disabilities are entitled to full and equal accommodations,
24   advantages, facilities, privileges, or services in all business establishment of
25   every kind whatsoever within the jurisdiction of the State of California. Cal.
26   Civ. Code §51(b).
27     41. The Unruh Act provides that a violation of the ADA is a violation of the
28   Unruh Act. Cal. Civ. Code, § 51(f).


                                             7

     Complaint
        Case 5:20-cv-06584-SVK Document 1 Filed 09/21/20 Page 8 of 9




 1      42. Defendants’ acts and omissions, as herein alleged, have violated the
 2   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 3   rights to full and equal use of the accommodations, advantages, facilities,
 4   privileges, or services offered.
 5      43. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 6   discomfort or embarrassment for the plaintiff, the defendants are also each
 7   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 8   (c).)
 9      44. Although the plaintiff encountered frustration and difficulty by facing
10   discriminatory barriers, even manifesting itself with minor and fleeting
11   physical symptoms, the plaintiff does not value this very modest physical
12   personal injury greater than the amount of the statutory damages.
13
14             PRAYER:
15             Wherefore, Plaintiff prays that this Court award damages and provide
16   relief as follows:
17           1. For injunctive relief, compelling Defendants to comply with the
18   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
19   plaintiff is not invoking section 55 of the California Civil Code and is not
20   seeking injunctive relief under the Disabled Persons Act at all.
21           2. Damages under the Unruh Civil Rights Act, which provides for actual
22   damages and a statutory minimum of $4,000 for each offense.
23           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
24   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
25
26
27
28


                                                8

     Complaint
       Case 5:20-cv-06584-SVK Document 1 Filed 09/21/20 Page 9 of 9




 1   Dated: September 8, 2020     CENTER FOR DISABILITY ACCESS
 2
 3                                By:
 4                                _______________________

 5                                      Amanda Seabock, Esq.
                                        Attorney for plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        9

     Complaint
